DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on 12/01/2021. Claims 1-2, 4-7, 9-18, 20-26, 28-34 and 36-43 are pending in this application. Claims 1, 26 and 42 have been amended. Claims 3, 8, 19, 27 and 35 have been cancelled. 

Claim Objections
Claims 1 and 26 are objected to because of the following informalities:  
Claim 1 recites the limitation “a vapor conduit” in line 15 which should be recited to --the vapor conduit-- for proper antecedent basis. 
Claim 26 recites the limitation “a vapor conduit” in line 14 which should be recited to --the vapor conduit-- for proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 9-18, 20-26, 28-34 and 36-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the hermetic interior refrigeration chamber and the hermetic interior desiccant chamber being fluidly connected only by a vapor conduit” in lines 13-15 which is unclear and renders the claim indefinite. Figure 2 clearly shows the two chambers are connected by both a conduit (30) and a valve (34). However, the limitation requires the two chambers being connected only by the vapor conduit which is contradicted with applicant’s disclosure. Therefore, the It is unclear how the two chambers being connected only by the vapor conduit. For examination purposes, the limitation has been interpreted as “the hermetic interior refrigeration chamber and the hermetic interior desiccant chamber being fluidly connected by the vapor conduit”.
Similarly, Claims 26 and 42 are rejected the same as rejection of claim 1 above.
Claims 2, 4-7, 9-18, 20-25, 28-34, 36-41 and 43 are rejected by their virtual dependencies of claims 1, 26 and 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 4-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klett et al. (6,763,671, previously cited and applied) hereinafter “Klett671” in view of Klett et al. (2017/0241702, previously cited and applied) hereinafter “Klett702” and Braunschweig et al. (2015/0247659, previously cited and applied).
Regarding claim 1, Klett discloses a refrigeration apparatus (see figure 5), comprising: 
a refrigeration enclosure comprising outer walls (10) defining a hermetic interior refrigeration chamber and 
a porous thermally conductive graphitic foam (13) insert within the hermetic interior refrigeration chamber (see figure 5); 
a refrigerant liquid (water 14; Col. 7, lines 9-11) within the hermetic interior refrigeration chamber (10; see figure 5)
a desiccant enclosure comprising outer walls (9) defining a hermetic interior desiccant chamber (9), and a desiccant (12) within the desiccant chamber (9; see figure 5); 
a vapor conduit (the conduit which associated with the valve 11) making a vapor connection between the hermetic interior refrigeration chamber (10) and the hermetic interior desiccant chamber (9; see figure 5), the hermetic interior refrigeration chamber (10) and the hermetic interior desiccant chamber (9) being fluidly connected only by a vapor conduit (the conduit which associated with the valve 11; see figure 5); and,
a control valve (11) for controlling the flow of a fluid through the fluid conduit (see figure 5).

Klett702 teaches a refrigeration apparatus comprises a porous thermally conductive graphitic foam (32) having a thermal conductivity of from 50 W/mK to 245 W/mK (paragraph [0028]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Klett to substitute the foam (13) with the claimed foam as taught by Klett702 in order to provide the predictable result which to enhance evaporation of the liquid (see MPEP 2143 section B).
Braunschweig teaches a method for the controlled removal of foreign gases from a sorption device (abstract and paragraph [0073]). Braunschweig’s teaching suggests the refrigerant liquid which is degassed from permanent gasses (inert gasses) to be used in a sorption device.
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Klett671 to substitute the refrigerant liquid with refrigerant liquid which is degassed of permanent gasses as taught by Braunschweig in order to obtain a predictable result which to provide heat transfer in the refrigeration system (see MPEP 2143 section B). 
Regarding claim 4, Klett671 discloses the desiccant comprises a zeolite (Col. 7, lines 5).
Regarding claim 5, Klett671 discloses the desiccant comprises activated carbon (Col. 7, lines 5).
Regarding claim 6, Klett671 discloses the degassed refrigerant liquid in the refrigeration chamber is water (paragraph [0073] of Braunschweig; water vapor implies existence of water).
However, Klett671 fails to disclose the liquid is boiled water.
Klett702 teaches a refrigeration apparatus comprises a liquid is boiled water (paragraph [0032]; Klett702 teaches that under a vacuum, liquids boil at a much lower temperature than at atmospheric pressure).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to try to modify the refrigeration apparatus of Klett671 to boil water as taught by Klett702 in order to provide the predictable result which to provide heat exchange (see MPEP 2143 section E).
Regarding claim 7, Klett671 as modified discloses the water is boiled in the refrigeration enclosure (Col. 7, lines 15-17 of Klett671 and paragraph [0032] of Klett702).
Regarding claim 17, Klett671 fails to disclose the sealed gas pressure within the hermetic interior refrigeration chamber is maintained at between approximately 5.2 torr (mmHg) and 8.0 torr (mmHg).
Klett702 teaches a refrigeration apparatus comprises a sealed gas pressure within the refrigeration chamber (10) is maintained at between approximately 5.2 torr (mmHg) and 8.0 torr (mmHg) (paragraph [0033]).
.

Claims 1-2, 9-10, 20, 26, 28-30, 34, 39, 41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin et al. (5,048,301, previously cited and applied) in view of Klett702 and Braunschweig.
Regarding claim 1, Sabin discloses a refrigeration apparatus (see figure 2), comprising: 
a refrigeration enclosure comprising outer walls (12) defining a hermetic interior refrigeration chamber (12; see figure 2); 
a refrigerant liquid (water; Col. 3, lines 14) within the hermetic interior refrigeration chamber (12; see figure 2);
a desiccant enclosure comprising outer walls (21) defining a hermetic interior desiccant chamber (21), and a desiccant (sorbent 24 and heat removable material 25) within the desiccant chamber (21; see figure 2); 
a vapor conduit (the conduit which associated with the valve 11) making a vapor connection between the hermetic interior refrigeration chamber (10) and the hermetic interior desiccant chamber (9; see figure 5), the hermetic interior refrigeration chamber (10) and the hermetic interior desiccant chamber (9) being fluidly connected only by a vapor conduit (the conduit which associated with the valve 11; see figure 5); and, 

However, Sabin fails to disclose a porous thermally conductive graphitic foam insert within the hermetic interior refrigeration chamber, the porous thermally conductive graphitic foam having a thermal conductivity of from 50 W/mK to 245 W/mK and the refrigerant liquid is degassed of permanent gasses.
Klett702 teaches a refrigeration apparatus comprises a porous thermally conductive graphitic foam (32) having a thermal conductivity of from 50 W/mK to 245 W/mK (paragraph [0028]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a porous thermally conductive graphitic foam in the refrigeration chamber as taught by Klett702 in order to improve evaporation of the refrigerant liquid. 
Braunschweig teaches a method for the controlled removal of foreign gases from a sorption device (abstract and paragraph [0073]). Braunschweig’s teaching suggests the refrigerant liquid which is degassed from permanent gasses (inert gasses) to be used in a sorption device.
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to substitute the refrigerant liquid with refrigerant liquid which is degassed of permanent gasses as taught by Braunschweig in order to obtain a MPEP 2143 section B)
Regarding claim 2, Sabin discloses the refrigeration apparatus further comprises an insulated outer cooler (50) for receiving the refrigeration enclosure (16) and an article (Col. 3, lines 20-28; see figure 2).
Regarding claim 9, Sabin discloses in an initial state there is refrigerant liquid in the hermetic interior refrigeration chamber (12), the hermetic interior desiccant chamber (20) is evacuated to a pressure less than the surrounding ambient air pressure (Col. 4, lines 50-53) and less than the hermetic interior refrigeration chamber (12; figure 2 shows the fluid flows from refrigeration chamber 12 to the desiccant chamber 20 which indicates the pressure in the desiccant chamber 20 is lower than the gas pressure in the hermetic interior refrigeration chamber 12 when the valve is closed), and the control valve (30) is in a closed position (see figure 2).
Regarding claim 10, Sabin discloses the refrigeration enclosure comprises thermal insulation (Sabin discloses the chambers are insulated chambers therefore, the refrigeration enclosure 12 comprises thermal insulation).
Regarding claim 20, Sabin fails to disclose the thermally conductive graphitic foam has a density of from 0.38 g/cm3 to 0.93 g/cm3.
Klett702 teaches a system for rapid transient cooling comprises thermal conductivity of graphitic foam has a density of from 0.38 g/cm3 to 0.93 g/cm3 (paragraph [0028]).
 It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration 
Regarding claim 26, Sabin discloses a method of refrigerating an article (Col. 3, lines 20-28), comprising the steps of: 
providing a refrigeration apparatus (see figure 2), comprising: 
a refrigeration enclosure (12) comprising outer walls defining a hermetic interior refrigeration chamber (see figure 2); 
a desiccant enclosure (20) comprising outer walls defining a hermetic interior desiccant chamber (see figure 2), and a desiccant (24 and 25) within the hermetic interior desiccant chamber (20; see figure 2); 
a vapor conduit (the conduit which associated with the valve 11) making a vapor connection between the hermetic interior refrigeration chamber (10) and the hermetic interior desiccant chamber (9; see figure 5), the hermetic interior refrigeration chamber (10) and the hermetic interior desiccant chamber (9) being fluidly connected only by a vapor conduit (the conduit which associated with the valve 11); and, 
a control valve (30) for controlling the flow of fluid through the fluid conduit (28; see figure 2); 
placing the article to be refrigerated in proximity to the hermetic interior refrigeration chamber (12; see figure 2), and with the control valve (30) in the closed position (see figure 2); 
placing a liquid refrigerant (water 18) in the hermetic interior refrigeration chamber (12; see figure 2); 

opening the control valve (30) to permit the liquid (18) to vaporize (32) in the refrigeration chamber (12) and to flow from the refrigeration chamber (12) to the desiccant chamber (20), the heat of vaporization the article in proximity to the refrigeration enclosure (12; see figure 2).
However, Sabin fails to disclose a porous thermally conductive graphitic foam insert within the hermetic interior refrigeration chamber, the porous thermally conductive graphitic foam having a thermal conductivity of from 50 W/mK to 245 W/mK; the liquid refrigerant is degassed of permanent gases, the degassed liquid refrigerant entering the pores of the porous thermally conductive graphitic foam insert and the heat of vaporization of the degassed liquid refrigerant cooling the porous thermally conductive foam insert.
Klett702 teaches a refrigeration apparatus comprises a porous thermally conductive graphitic foam (32) having a thermal conductivity of from 50 W/mK to 245 W/mK (paragraph [0028]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a porous graphitic foam in the refrigeration chamber as taught by Klett702 in order to improve evaporation of the refrigerant liquid. Upon the 
Braunschweig teaches a method for the controlled removal of foreign gases from a sorption device (abstract and paragraph [0073]). Braunschweig’s teaching suggests the refrigerant liquid which is degassed from permanent gasses (inert gasses) to be used in a sorption device.
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to substitute the refrigerant liquid with refrigerant liquid which is degassed of permanent gasses as taught by Braunschweig in order to obtain a predictable result which to provide heat transfer in the refrigeration system (see MPEP 2143 section B).
Regarding claim 28, Sabin discloses the method further comprises the step of placing the refrigeration enclosure (12) and the article within an outer thermally insulated cooler (50; see figure 2).
Regarding claim 29, Sabin discloses the degassed liquid refrigerant is water, and wherein the step of placing the degassed liquid refrigerant in the hermetic interior refrigeration chamber (12) further comprises the step of boiling the water to remove air from the water (Col. 4, lines 4-13).
Regarding claim 30, Sabin discloses further comprises the step of desorbing the degassed refrigerant liquid from the desiccant by heating and cooling the desiccant (Col. 6, lines 11-19).
Regarding claim 34, Sabin discloses the desiccant (24) comprises at least on selected from the group consisting of a zeolite and activated carbon (Col. 6, line 60).
Regarding claim 39, Sabin fails to disclose the method further comprises the step of maintaining the sealed gas pressure within the refrigeration chamber at a pressure that is between 5.2 torr (mmHg) and 8.0 torr (mmHg) with a vacuum pump.
Klett702 teaches a refrigeration apparatus comprises a sealed gas pressure within the refrigeration chamber (10) is maintained at between approximately 5.2 torr (mmHg) and 8.0 torr (mmHg) with a vacuum pump (38; paragraph [0033]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a vacuum pump and claimed seal gas pressure within the refrigeration chamber as taught by Klett702 in order to ensure the system is operated in vacuum pressure thus, the fluid is supplied from the refrigeration chamber into the desiccant chamber is ensured.
Regarding claim 41, Sabin discloses the gas is sealed air (Sabin discloses the refrigerant is water, Col. 6, lines34-35; therefore the evaporated water is sealed air in the refrigeration chamber).
Regarding claim 43, Sabin discloses an insulated outer cooler (50) for receiving the refrigeration enclosure (16) and an article (Col. 3, lines 20-28; see figure 2).

Klett702 teaches a refrigeration apparatus comprises a graphitic foam (34) is configured to receive a portion of an article (12) to be cooled so as to mate with the portion of the article (12) and transfer heat between the graphitic foam (34) and the article (12; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate the claimed mating configuration between the graphitic foam and the article as taught by Klett702 in order to improve heat transfer between the graphitic foam and the article.

Claim 11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin in view of Klett702 and Braunschweig as applied to claim 10 above and further in view of Reddy et al. (2012/0230868, previously cited and applied).
Regarding claim 11, Sabin fails to disclose the thermal insulation comprises at least one selected from the group consisting of double walls, ceramic microspheres, and insulating polymeric materials.
Reddy teaches a sterilizing apparatus comprise a thermal insulation comprises at least one selected from the group consisting of double walls (26 and 28; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration 
Regarding claim 15, Sabin fails to disclose the refrigeration apparatus further comprises a vacuum pump to evacuate gas from the desiccant chamber.
Reddy teaches a sterilizing apparatus comprises a first chamber (42) and a second chamber (18). A vacuum pump is used to reduce the pressure in the chamber (paragraph [0050]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a vacuum pump for the refrigeration system as taught by Reddy in order to reduce the fluid pressure in the desiccant chamber such that the flow of vapor of the water from the refrigeration chamber to the desiccant chamber is ensured in order to perform the intended cooling function.
Regarding claim 16, Sabin as modified discloses the vacuum pump is a manually operated vacuum pump (paragraph [0050]).

Claims 12-14 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin in view of Klett702 and Braunschweig as applied to claims 1 and 26 above and further in view of Eckhoff et al. (2013/0306656, previously cited and applied).
Regarding claim 12, Sabin fails to disclose the refrigeration apparatus further comprises a temperature sensor for sensing a temperature within the hermetic interior refrigeration chamber.

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a temperature sensor in a chamber as taught by Eckhoff in order to provide temperature data monitoring for the chamber.
Regarding claim 13, Sabin fails to disclose the refrigeration apparatus further comprises an actuator for operating the control valve.
Eckhoff teaches a temperature-controlled storage system comprises a valve (345) provides communication between first chamber (170) and second chamber (400; see figure 5). A mechanical controller is attached to a valve and is configured to be responsive to a temperature sensor (350; paragraph [0071]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a mechanical controller and claimed control communication between a valve and a temperature sensor as taught by Eckhoff in order to automatically control the operation of the valve based on the sensed temperature data.
Regarding claim 14, Sabin as modified discloses the temperature sensor (340, Eckhoff) generates a control signal, and the actuator (the mechanical controller 340, Eckhoff) operates the control valve (30, Sabin) responsive to the control signal (paragraph [0071], Eckhoff; see figure 5).
Regarding claim 36, Sabin fails to disclose the method further comprises the step of sensing a temperature within the refrigeration apparatus.
Eckhoff teaches a temperature-controlled storage system comprise one or more temperature sensing device (350) may be positioned within the interior chamber (400; paragraph [0071]; see figure 5).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a temperature sensor in a chamber as taught by Eckhoff in order to provide temperature data monitoring for the chamber.
Regarding claim 37, Sabin as modified fails to disclose the method further comprises the step of operating the control valve responsive to the sensing of temperature.
Eckhoff teaches a temperature-controlled storage system comprises a valve (345) provides communication between first chamber (170) and second chamber (400; see figure 5). A mechanical controller is attached to a valve and is configured to be responsive to a temperature sensor (350; paragraph [0071]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a mechanical controller and claimed control communication between a valve and a temperature sensor as taught by Eckhoff in order to automatically control the operation of the valve based on the sensed temperature data.
Regarding claim 38, Sabin as modified discloses the method further comprises the step of generating a temperature signal from the sensed temperature (temperature sensor 350, Eckhoff) and operating an actuator (mechanical controller 340, Eckhoff) for the control valve (30, Sabin) responsive to the sensed temperature (paragraph [0071], Eckhoff).

Claims 18 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin in view of Klett702 and Braunschweig as applied to claims 1 and 26 above and further in view of Adahan (2004/0208756, previously cited and applied).
Regarding claim 18, Sabin fails to disclose the refrigeration apparatus further comprises a vacuum pressure gauge penetrating the hermetic interior refrigeration chamber for monitoring and displaying the gas pressure in the hermetic interior refrigeration chamber.
Adahan teaches a compact vacuum pump includes an external vacuum gauge (14) for the purpose of monitoring and displaying the pressure inside the first and second chambers (paragraph [0019]; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a vacuum pressure gauge penetrating a chamber as taught by Adahan in order to monitor and visually display the vacuum pressure within the chamber.
Regarding claim 40, Sabin disclose operating the control valve (30) responsive to the vacuum pressure within the hermetic interior refrigeration chamber (12; Col. 3, line 65 – Col. 4, line 13).
However, Sabin fails to disclose the method further comprises the step of monitoring a vacuum pressure within the refrigeration chamber.
Adahan teaches a compact vacuum pump includes an external vacuum gauge (14) for the purpose of monitoring and displaying the pressure inside the first and second chambers (paragraph [0019]; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a vacuum pressure gauge penetrating a chamber as taught by Adahan in order to monitor and visually display the vacuum pressure within the chamber.

Claims 21-23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin in view of Klett702 and Braunschweig as applied to claims 1 and 26 above and further in view of Siegel (5,079,932, previously cited and applied).
Regarding claim 21, Sabin fails to disclose the refrigeration apparatus further comprises a purge valve in at least one selected from the group consisting of the refrigeration enclosure and the desiccant enclosure.
Siegel teaches a refrigeration apparatus comprises a purge valve (13a) in at least one selected from the group consisting of the refrigeration enclosure (11) and the desiccant enclosure.

Regarding claim 22, Sabin fails to disclose the refrigeration enclosure comprises a closeable opening providing access to the hermetic interior refrigeration chamber.
Siegel teaches a refrigeration apparatus comprises the refrigeration enclosure comprises a closeable opening (the opening which associated with the valve 13a) providing access to the refrigeration chamber for an installation of a valve (13a; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate an opening which receives a valve in the refrigeration chamber as taught by Siegel in order to receive the valve to regulate the pressure in the chamber.
Regarding claim 23, Sabin as modified discloses a purge valve (13a) in the closeable opening (see figure 1, Siegel).
Regarding claim 33, Sabin fails to disclose the refrigeration apparatus further comprises the step of purging gases from the hermetic interior refrigeration chamber.
Siegel teaches a refrigeration apparatus comprises the refrigeration enclosure comprises a valve (13a) for purging gas from the refrigeration chamber (11; see figure 1).
.

Claims 24-25 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin in view of Klett702 and Braunschweig as applied to claim 1 and 26 above and further in view of Kazadi (2016/0091214, previously cited and applied).
Regarding claim 24, Sabin fails to disclose the desiccant enclosure comprises a closeable opening.
Kazadi teaches a refrigeration apparatus comprises a refrigeration chamber (11) a desiccant chamber (12) wherein the desiccant enclosure (12) comprises a closeable opening (the opening which associated with the valve 15) providing access to the desiccant chamber for an installation of a valve (15; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate an opening which receives a valve in the desiccant chamber as taught by Kazadi in order to receive the valve to regulate pressure in the chamber.
Regarding claim 25, Sabin as modified discloses the refrigeration apparatus further comprises a purge valve (15) in the closeable opening (see figure 1 of Kazadi).
Regarding claim 31, Sabin fails to disclose the method further comprises the step of purging gas from the hermetic interior desiccant chamber until the pressure in the hermetic interior desiccant chamber is below the vapor pressure of the liquid.
Kazadi teaches a refrigeration apparatus comprises a refrigeration chamber (11) a desiccant chamber (12) wherein the desiccant enclosure (12) comprises a valve (15; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a valve in the desiccant chamber as taught by Kazadi in order to regulate the pressure in the chamber. Upon the modification, it would also have been obvious to one having ordinary skill in the art that the valve (15, Kazadi) is capable of regulating the pressure in the desiccant chamber below the vapor pressure of the liquid in the refrigeration chamber since Sabin discloses the vapor of refrigerant is required to flow from the refrigeration chamber (12) to the desiccant chamber (20; see figure 2 of Sabin).
Regarding claim 32, Sabin as modified fails to disclose the pressure in the hermetic interior desiccant chamber after purging is 1-50 millitorr.
Though Sabin fails to disclose the claimed pressure range of 1-50 millitorr however, Sabin as modified disclose the system includes the purge valve (15, Kazadi), it is understood to one having ordinary skill in the art that the pressure in desiccant chamber after purging with the purge valve (15) at certain pressure level. Also, applicant fails to disclose the criticality of have the chamber being purged at pressure range of 1-50 millitorr. Therefore, it would have been obvious to one having ordinary skill in the art .

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin in view of Klett671, Klett702 and Braunschweig.
Regarding claim42, Sabin discloses a human-powered refrigeration system comprising: 
a refrigeration enclosure (12) comprising outer walls defining a hermetic interior refrigeration chamber (see figure 2), water (boiled water 18) within the hermetic interior chamber (12; see figure 2); 
a desiccant enclosure (20) comprising outer walls defining a hermetic interior desiccant chamber (see figure 2), and a desiccant (24) within the hermetic interior desiccant chamber (20; see figure 2); 
a vapor conduit (the conduit which associated with the valve 11) making a vapor connection between the hermetic interior refrigeration chamber (10) and the hermetic interior desiccant chamber (9; see figure 5), the hermetic interior refrigeration chamber (10) and the hermetic interior desiccant chamber (9) being fluidly connected only by a vapor conduit (the conduit which associated with the valve 11); and, 
a control valve (30) for controlling the flow of fluid through the fluid conduit (28; see figure 2).

However, Sabin fails to disclose the water is degassed of permanent gases; a porous thermally conductive foam insert within the hermetic interior refrigeration chamber; a manual vacuum pump for reducing the pressure of the sealed air within the hermetic interior desiccant chamber; and wherein the temperature of the porous thermally conductive graphitic foam insert is maintained at a temperature that is less than the temperature of the ambient air outside of the refrigeration enclosure when a human activates the manual vacuum pump to reduce the pressure of the volume of sealed air within the hermetic interior desiccant chamber to a pressure that is below the vapor pressure of the water.
Klett671 teaches a refrigeration apparatus comprises a porous graphitic foam (13) insert within the refrigeration chamber (10; see figure 5).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a porous graphitic foam in the refrigeration chamber as taught by Klett in order to improve evaporation of the refrigerant liquid.
Klett702 teaches a refrigeration apparatus comprises wherein the temperature of the insert is maintained at a temperature that is less than the temperature of the ambient air outside of the enclosure when a human activates the manual vacuum pump 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a vacuum pump and the claimed temperature and pressure condition for the refrigeration system as taught by Klett702 in order to reduce the fluid pressure in the desiccant chamber such that the flow of vapor of the water from the refrigeration chamber to the desiccant chamber is ensured in order to perform the intended cooling function.
Braunschweig teaches a method for the controlled removal of foreign gases from a sorption device (abstract and paragraph [0073]). Braunschweig’s teaching suggests the refrigerant liquid which is degassed from permanent gasses (inert gasses) to be used in a sorption device.
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to substitute the refrigerant liquid with refrigerant liquid which is degassed of permanent gasses as taught by Braunschweig in order to obtain a predictable result which to provide heat transfer in the refrigeration system (see MPEP 2143 section B).

Response to Arguments
Applicant or Declarant's arguments on the Remarks filed on 12/01/2021 have been fully considered but they are not persuasive.
Applicant or Declarant argues in paragraph 2 of page 14 that “Braunschweig is a traditional sorption refrigeration system with an additional gas trap. Braunschweig is a gas trap for a refrigeration system, while the present invention is the refrigeration system. The inert gas trap of the Braunschweig apparatus essentially amounts to a filter in function to remove unwanted gases from the system which could interfere with the refrigeration process. The adsorption of permanent gases will in no way provide a cooling effect in other areas of the system, as since they are permanent gases, they were not forced to evaporate from another area due to the condensation on the zeolite. The gas trap has nothing else to do with actual refrigeration. In the present invention the refrigeration chamber actively participates in the refrigeration through the evaporation process from a graphitic foam”. However, the Office respectfully disagrees. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of claims 1, 26 and 42 are based on the combination of Klett671, Klett702 and Braunschweig or in alternative, based on Sabin, Klett702 and Braunschweig. Declarant individually argues the system of Braunschweig is different from applicant’s present refrigeration system which is not proper. The primary reference Klett671 and Sabin disclose the structure of the claimed system (see rejection of claims 1, 26 and 42 above). Braunschweig was applied to modify the system of Klett671 or Sabin based on the suggestion of using the refrigerant fluid which is degassed from permanent gasses (inert gasses) in order to enhance heat transfer in the system. There is no structure 
Applicant or Declarant argues in the last paragraph of page 14 to paragraph 1 of page 15 that “There is no thermally conductive graphitic foam in the inert gas trap of Braunschweig. There is no motivation expressed in Braunschweig for using the inert gas trap as part of the actual refrigeration cycle, and one would not be led to do so given that the gas trap is itself attached to a refrigeration apparatus. The gas trap of Braunschweig requires active cooling of the gas trap so as to draw in the vapors, and then active heating to remove the inert gases. Alternatively, liquid must flow into the Braunschweig gas trap through a liquid conduit and removed through a vapor conduit. No such cooling element or liquid conduit is used in the present invention. Also, Braunschweig requires an initial charge of refrigerant for the gas trap (paragraph [0073])”. However, the Office respectfully disagrees. Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of claims 1, 26 and 42 are based on the combination of Klett671, Klett702 and Braunschweig or in alternative, based on Sabin, Klett702 and Braunschweig. Declarant 
Applicant or Declarant argues in paragraph 2 of page 15 that “The present invention is completely sealed - degassing is performed once and then the system is closed, and does not require periodic degassing as described in Braunschweig. Only a vapor conduit is necessary for system operation - a cooling element or a liquid conduit are not necessary”. However, the Office respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The present invention is completely sealed - degassing is performed once and then the system is closed”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 1, 26 and 42 only require “a refrigerant liquid degassed of permanent gasses within the hermetic interior refrigeration chamber”. The claims do not required any 
Applicant or Declarant argues in paragraph 3 of page 16 that “Braunschweig would not be combined by one skilled in the art with either or both (U.S. Patent No. 6,763,671 by Klett et al. ("Klett") and U.S. Patent Application Publication No. 2017/0241702 by Klett et al. ("Klett702") to reach this invention. The Declarant is the principal inventor of both of these references. The simple fact is that Braunschweig concepts would not benefit the present invention. The condenser of the present invention is a zeolite bed that condenses the water from the evaporator. The zeolite bed is not trapping contaminants. No such contaminants exist in the present invention because the system is initially charged with de-aired water. When the system is recharged system, the water is vented to the atmosphere, and there are no contaminants left when it cools and is ready for the next run. The evaporator side is then charged with fresh de-aired water to start the system again. In this manner, there is no need for a zeolite to trap contaminants. In addition, Braunschweig does not induce a cooling effect by condensing the contaminants. It is not related to the present invention and would not be applicable to this system”. However, the Office respectfully disagrees. The combination of Klett671, Klett702 and Braunschweig or in alternative, based on Sabin, Klett702 and Braunschweig are proper. Klett671 or Sabin was modified based on the teaching concept of using a refrigeration fluid which is degassed from the permanent gases as suggested by Braunschweig rather than based on the process or 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763